                         Case 20-10010-CSS               Doc 141       Filed 01/21/20         Page 1 of 11



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                     Chapter 11

         BORDEN DAIRY COMPANY, et al.,                              Case No. 20-10010 (CSS)

                                             Debtors. 1             (Jointly Administered)




                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                                FOR HEARING ON JANUARY 23, 2020 AT 9:30 A.M. (ET)

         MATTERS GOING FORWARD

         1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Approving the Debtors’
                  Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
                  Utility Companies from Altering, Refusing, or Discontinuing Services, (III) Approving
                  the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and
                  (IV) Granting Related Relief [D.I. 4, 1/5/20]

                  Response Deadline:                                     January 16, 2020 at 4:00 p.m. (ET)
                                                                         [Extended until January 17, 2020 at 5:00
                                                                         p.m. (ET) for TXU Energy and the
                                                                         Kentucky Utilities, January 18, 2020 at 5:00
                                                                         p.m. (ET) for PNC, Bank, National
                                                                         Association, and KKR Credit Advisors (US)
                                                                         LLC, and January 21, 2020 at 5:00 p.m.
                                                                         (ET) for the Official Committee of
                                                                         Unsecured Creditors]

                  Responses Received:

                  A.       Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                           and Other First Day Motions [D.I. 40, 1/7/20]

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC
              (9109); Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334);
              Borden Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168);
              Borden Dairy Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden
              Dairy Company of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport
              Company of Ohio, LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy
              Company of Texas, LLC (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC
              (9109); NDH Transport, LLC (7480); and RGC, LLC (0314). The location of the Debtors’ service address is:
              8750 North Central Expressway, Suite 400, Dallas, TX 75231.

25876595.2
                        Case 20-10010-CSS           Doc 141        Filed 01/21/20   Page 2 of 11



                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20]

                  C.        Objection of Certain Utility Companies [D.I. 116, 1/15/20]

                  D.        Objection of Duke Energy and Piedmont Natural Gas, Inc. [D.I. 119, 1/16/20]

                  E.        Preliminary Supplemental Omnibus Objection and Reservation of Rights of
                            Certain Prepetition Lenders to Debtors’ First Day Pleadings [D.I. 130, 1/18/20]

                  F.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                            1/18/20]

                  G.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                            Other First Day Motions [D.I. 132, 1/18/20]

                  H.        Informal comments from the Office of the United States Trustee

                  I.        Informal comments from counsel to the Official Committee of Unsecured
                            Creditors

                  Related Documents:

                  J.        Interim Order [D.I. 51, 1/8/20]

                  K.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20]

                  L.        Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                            Debtors Leave and Permission to File Replies in Support of First Day Motions
                            [D.I. 138, 1/21/20]

                  Status:      This matter is going forward.

             2.   Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to (A) Pay Prepetition
                  Wages, Salaries, Other Compensation and Reimbursable Expenses, and (B) Continue
                  Employee Benefits Program, and (II) Granting Related Relief [D.I. 5, 1/5/20]

                  Response Deadline:                                January 16, 2020 at 4:00 p.m. (ET)
                                                                    [Extended until January 18, 2020 at 5:00
                                                                    p.m. (ET) for PNC, Bank, National
                                                                    Association, and KKR Credit Advisors (US)
                                                                    LLC and January 21, 2020 at 5:00 p.m. (ET)
                                                                    for the Official Committee of Unsecured
                                                                    Creditors]



                                                               2
25876595.2
                        Case 20-10010-CSS             Doc 141      Filed 01/21/20   Page 3 of 11



                  Responses Received:

                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/20] (See 1.A)

                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20] (See 1.B)

                  C.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                            1/18/20] (See 1.F)

                  D.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                            Other First Day Motions [D.I. 132, 1/18/20] (See 1.G)

                  Related Documents:

                  E.        Order [D.I. 49, 1/8/20]

                  F.        Notice of Proposed Supplemental Order [D.I. 83, 1/10/20]

                  G.        Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                            Debtors Leave and Permission to File Replies in Support of First Day Motions
                            [D.I. 138, 1/21/20] (See 1.L)

                  Status:      This matter is going forward.

             3.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
                  Certain Prepetition Taxes and Fees, and (II) Granting Related Relief [D.I. 6, 1/5/20]

                  Response Deadline:                                January 16, 2020 at 4:00 p.m. (ET)
                                                                    [Extended until January 18, 2020 at 5:00
                                                                    p.m. (ET) for PNC, Bank, National
                                                                    Association, and KKR Credit Advisors (US)
                                                                    LLC and January 21, 2020 at 5:00 p.m. (ET)
                                                                    for the Official Committee of Unsecured
                                                                    Creditors]




                                                               3
25876595.2
                        Case 20-10010-CSS           Doc 141        Filed 01/21/20   Page 4 of 11



                  Responses Received:

                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/20] (See 1.A)

                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20] (See 1.B)

                  C.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                            1/18/20] (See 1.F)

                  D.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                            Other First Day Motions [D.I. 132, 1/18/20] (See 1.G)

                  E.        Informal comments from counsel to the Official Committee of Unsecured
                            Creditors

                  Related Documents:

                  F.        Interim Order [D.I. 52, 1/8/20]

                  G.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 1.K)

                  H.        Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                            Debtors Leave and Permission to File Replies in Support of First Day Motions
                            [D.I. 138, 1/21/20] (See 1.L)

                  Status:      This matter is going forward.

             4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                  (A) Continue Insurance Coverage Entered into Prepetition and Satisfy Prepetition
                  Obligations Related Thereto, (B) Renew, Amend, Supplement, Extend, or Purchase
                  Insurance Policies, and (C) Continue Its Insurance Premium Finance Agreements, and
                  (II) Granting Related Relief [D.I. 7, 1/5/20]

                  Response Deadline:                                January 16, 2020 at 4:00 p.m. (ET)
                                                                    [Extended until January 18, 2020 at 5:00
                                                                    p.m. (ET) for PNC, Bank, National
                                                                    Association, and KKR Credit Advisors (US)
                                                                    LLC and January 21, 2020 at 5:00 p.m. (ET)
                                                                    for the Official Committee of Unsecured
                                                                    Creditors]




                                                               4
25876595.2
                        Case 20-10010-CSS           Doc 141        Filed 01/21/20   Page 5 of 11



                  Responses Received:

                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/20] (See 1.A)

                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20] (See 1.B)

                  C.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                            1/18/20] (See 1.F)

                  D.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                            Other First Day Motions [D.I. 132, 1/18/20] (See 1.G)

                  E.        Informal comments from counsel to the Chubb Companies

                  F.        Informal comments from counsel to the Official Committee of Unsecured
                            Creditors

                  Related Documents:

                  G.        Interim Order [D.I. 53, 1/8/20]

                  H.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 1.K)

                  I.        Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                            Debtors Leave and Permission to File Replies in Support of First Day Motions
                            [D.I. 138, 1/21/20] (See 1.L)

                  Status:      This matter is going forward.

             5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay
                  Certain Prepetition Claims of Lien Claimants, and (II) Granting Related Relief [D.I. 9,
                  1/5/20]

                  Response Deadline:                                January 16, 2020 at 4:00 p.m. (ET)
                                                                    [Extended until January 18, 2020 at 5:00
                                                                    p.m. (ET) for PNC, Bank, National
                                                                    Association, and KKR Credit Advisors (US)
                                                                    LLC and January 21, 2020 at 5:00 p.m. (ET)
                                                                    for the Official Committee of Unsecured
                                                                    Creditors]

                  Responses Received:


                                                               5
25876595.2
                        Case 20-10010-CSS           Doc 141        Filed 01/21/20   Page 6 of 11



                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/20] (See 1.A)

                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20] (See 1.B)

                  C.        Preliminary Supplemental Omnibus Objection and Reservation of Rights of
                            Certain Prepetition Lenders to Debtors’ First Day Pleadings [D.I. 130, 1/18/20]
                            (See 1.E)

                  D.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                            1/18/20] (See 1.F)

                  E.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                            Other First Day Motions [D.I. 132, 1/18/20] (See 1.G)

                  F.        Informal comments from the Office of the United States Trustee

                  G.        Informal comments from counsel to the Official Committee of Unsecured
                            Creditors

                  Related Documents:

                  H.        Interim Order [D.I. 55, 1/8/20]

                  I.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 1.K)

                  J.        Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                            Debtors Leave and Permission to File Replies in Support of First Day Motions
                            [D.I. 138, 1/21/20] (See 1.L)

                  Status:      This matter is going forward.

             6.   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
                  to Pay Prepetition Critical Vendor Claims and 503(b)(9) Claims in the Ordinary Course
                  of Business, (II) Authorizing the Debtors to Return Goods, and (III) Granting Related
                  Relief [D.I. 10, 1/5/20]

                  Response Deadline:                                January 16, 2020 at 4:00 p.m. (ET)
                                                                    [Extended until January 18, 2020 at 5:00
                                                                    p.m. (ET) for PNC, Bank, National
                                                                    Association, and KKR Credit Advisors (US)
                                                                    LLC and January 21, 2020 at 5:00 p.m. (ET)
                                                                    for the Official Committee of Unsecured
                                                                    Creditors]

                                                               6
25876595.2
                   Case 20-10010-CSS           Doc 141        Filed 01/21/20   Page 7 of 11



             Responses Received:

             A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                       and Other First Day Motions [D.I. 40, 1/7/20] (See 1.A)

             B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                       Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                       Association [D.I. 41, 1/7/20] (See 1.B)

             C.        Preliminary Supplemental Omnibus Objection and Reservation of Rights of
                       Certain Prepetition Lenders to Debtors’ First Day Pleadings [D.I. 130, 1/18/20]
                       (See 1.E)

             D.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                       Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                       1/18/20] (See 1.F)

             E.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                       Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                       Other First Day Motions [D.I. 132, 1/18/20] (See 1G)

             F.        Informal comments from the Office of the United States Trustee

             Related Documents:

             G.        Declaration of Jason Monaco in Support of Debtors’ Motion for Authorization to
                       Pay Critical Vendors [D.I. 11, 1/5/20]

             H.        Interim Order [D.I. 59, 1/8/20]

             I.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 1.K)

             J.        Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                       Debtors Leave and Permission to File Replies in Support of First Day Motions
                       [D.I. 138, 1/21/20] (See 1.L)

             Status:      This matter is going forward.




                                                          7
25876595.2
                       Case 20-10010-CSS         Doc 141       Filed 01/21/20   Page 8 of 11



             7.   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
                  to (A) Continue to Maintain Their Existing Cash Management System, Bank Accounts,
                  Business Forms, and PNC and Fuel Card Programs, (B) Honor Certain Prepetition
                  Obligations Related Thereto, and (C) Continue to Perform Intercompany Transactions,
                  (II) Granting Administrative Expense Status to Postpetition Intercompany Claims, and
                  (III) Granting Related Relief [D.I. 12, 1/5/20]

                  Response Deadline:                            January 16, 2020 at 4:00 p.m. (ET)
                                                                [Extended until January 18, 2020 at 5:00
                                                                p.m. (ET) for PNC, Bank, National
                                                                Association, and KKR Credit Advisors (US)
                                                                LLC and January 21, 2020 at 5:00 p.m. (ET)
                                                                for the Official Committee of Unsecured
                                                                Creditors]

                  Responses Received:

                  A.     Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                         and Other First Day Motions [D.I. 40, 1/7/20] (See 1.A)

                  B.     Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                         Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                         Association [D.I. 41, 1/7/20] (See 1.B)

                  C.     Preliminary Supplemental Omnibus Objection of PNC Bank, National
                         Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                         1/18/20] (See 1.F)

                  D.     Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                         Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                         Other First Day Motions [D.I. 132, 1/18/20] (See 1.G)

                  E.     Informal comments from the Office of the United States Trustee

                  F.     Informal comments from counsel to the Official Committee of Unsecured
                         Creditors

                  Related Documents:

                  G.     Interim Order [D.I. 48, 1/8/20]

                  H.     Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 1.K)

                  I.     Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                         Debtors Leave and Permission to File Replies in Support of First Day Motions
                         [D.I. 138, 1/21/20] (See 1.L)


                                                           8
25876595.2
                        Case 20-10010-CSS          Doc 141         Filed 01/21/20   Page 9 of 11



                  Status:      This matter is going forward.

             8.   Debtors’ Motion for Interim and Final Orders (A) Authorizing Use Cash Collateral and
                  Granting Adequate Protection, (B) Authorizing Use of Reserve Account Cash,
                  (C) Scheduling Final Hearing, and (D) Granting Related Relief [D.I. 13, 1/6/20]

                  Response Deadline:                                January 16, 2020 at 4:00 p.m. (ET)
                                                                    [Extended until January 18, 2020 at 5:00
                                                                    p.m. (ET) for PNC, Bank, National
                                                                    Association, and KKR Credit Advisors (US)
                                                                    LLC and January 21, 2020 at 5:00 p.m. (ET)
                                                                    for the Official Committee of Unsecured
                                                                    Creditors]

                  Responses Received:

                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/10] (See 1.A)

                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20] (See 1.B)

                  C.        Objection of The Texas Taxing Authorities [D.I. 106, 1/15/20]

                  D.        Objection of Laguna Dairy, S. de R.L. de C.V. (f/k/a Laguna Dairy, S.A. de C.V.)
                            and New Laguna, LLC [D.I. 120, 1/16/20]

                  E.        Limited Objection of MAC Trailer Leasing, Inc. d/b/a PLM Trailer Leasing [D.I.
                            122, 1/16/20]

                  F.        Preliminary Supplemental Objection and Reservation of Rights of Certain
                            Prepetition Lenders to Debtors' Cash Collateral Motion [D.I. 129, 1/18/20]

                  G.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral Motion and Other First Day Motions
                            [D.I. 131, 1/18/20] (See 1.F)

                  H.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 132, 1/18/20] (See 1.G)

                  I.        Informal comments from the Office of the United States Trustee

                  J.        Informal comments from local governmental entities that are (a) authorized by the
                            State of Texas to assess and collect taxes and (b) represented by the law firm of
                            Linebarger Goggan Blair & Sampson, LLP.


                                                               9
25876595.2
                  Case 20-10010-CSS           Doc 141         Filed 01/21/20   Page 10 of 11



             K.        Motion of Laguna Dairy, S. de R.L. de C.V. and New Laguna, LLC for Leave to
                       File Response to the Objections of PNC Bank, National Association and KKR
                       [D.I. 134, 1/21/20]

             Related Documents:

             L.        Declaration of Sarah Gryll [D.I. 14, 1/6/20]

             M.        Interim Order [D.I. 69, 1/9/20]

             N.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 1.K)

             O.        Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting the
                       Debtors Leave and Permission to File Replies in Support of First Day Motions
                       [D.I. 138, 1/21/20] (See 1.L)

             Status:      This matter is going forward.

                                                [Signature page follows]




                                                         10
25876595.2
                        Case 20-10010-CSS   Doc 141        Filed 01/21/20   Page 11 of 11



             Dated: January 21, 2020
                    Wilmington, Delaware     Respectfully submitted,

                                              /s/ Elizabeth S. Justison
                                              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                              M. Blake Cleary (No. 3614)
                                              Kenneth J. Enos (No. 4544)
                                              Elizabeth S. Justison (No. 5911)
                                              Betsy L. Feldman (No. 6410)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              mbcleary@ycst.com
                                              kenos@ycst.com
                                              ejustison@ycst.com
                                              bfeldman@ycst.com

                                              -and-

                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                              D. Tyler Nurnberg (admitted pro hac vice)
                                              Seth J. Kleinman (admitted pro hac vice)
                                              Sarah Gryll (admitted pro hac vice)
                                              70 West Madison Street, Suite 4200
                                              Chicago, Illinois 60602-4231
                                              Telephone: (312) 583-2300
                                              Facsimile: (312) 583-2360
                                              tyler.nurnberg@arnoldporter.com
                                              seth.kleinman@arnoldporter.com
                                              sarah.gryll@arnoldporter.com


                                              Proposed Co-Counsel to the Debtors and
                                              Debtors in Possession




                                                      11
25876595.2
